725 N.W.2d 469 (2007)
In re Estate of Jihad H. MOUKALLED, Deceased.
Bruce Bakian, Petitioner-Appellee,
v.
National City Bank, Personal Representative of the Estate of Jihad H. Moukalled, Deceased, Respondent, and
Fifth Third Bank, Respondent-Appellant.
Docket No. 130810. COA No. 257732.
Supreme Court of Michigan.
January 12, 2007.
On order of the Court, the application for leave to appeal the February 16, 2006 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(l). At oral argument, the parties shall address the following questions: (1) Under the facts of this case where the petitioner is seeking priority over other creditors with respect to the Heather Hills real estate, did the Court of Appeals appropriately invoke the doctrine of equitable lien to grant the petitioner a security interest in that real property, and if not, by what method should the petitioner have secured an interest in the real property? (2) Was the "Security Agreement" subject to the recording requirements found for example in MCL 565.201, and if so did it meet those requirements? (3) Does the fact that the Register of Deeds accepted the "Security Agreement" for filing definitively prove compliance with a recording statute? The parties may file supplemental briefs within 42 days of the date of this order, but they should avoid submitting a mere restatement of the arguments made in their application papers.